Exhibit 10.1
SoundBite Communications, Inc.
2010 Management Cash Compensation Plan
Purpose
The purpose of this 2010 Management Cash Compensation Plan (this “Plan”) of
SoundBite Communications, Inc. (“SoundBite”) is to provide a balanced
compensation package for SoundBite’s management for 2010, in light of
SoundBite’s needs and stage of development. This Plan seeks to establish
competitive levels of management compensation, integrate management’s pay with
SoundBite’s performance, and facilitate the attraction and retention of
qualified management. This Plan is intended to align management’s financial
interests with those of stockholders and to increase stockholder value through
continued revenue growth coupled with improved financial performance. This Plan
is designed to focus management on increasing revenue, achieving profitability,
and meeting intermediate- and long-term strategic objectives. The bonus
opportunity is tied directly to factors that are expected to increase
stockholder value.
Participants
     The following members of management will participate in this Plan:

  •   President and Chief Executive Officer     •   Chief Operating Officer and
Chief Financial Officer     •   Chief Technology Officer     •   Chief Marketing
and Business Development Officer     •   Executive Vice President Worldwide
Sales and Client Management

Compensation
Compensation for each participant consists of two components: base salary and a
variable performance-based bonus.
In 2009 the Compensation Committee of SoundBite’s Board of Directors engaged a
third-party executive compensation consulting firm to review senior management
compensation and to advise the Compensation Committee with respect to 2010
compensation for senior management, including each of the participants. Based in
part on information and advice provided by the compensation consultants, the
Compensation Committee established a base salary and a variable
performance-based bonus for each participant after considering a number of
factors, including: the status of the competitive marketplace for the
participant’s position, including a comparison of base salaries and bonuses for
comparable positions at peer companies of SoundBite; the responsibilities of the
position; the level of experience of the participant; and the knowledge required
of the participant.

1.   Base Salary       The base salary of each participant for 2010 is set forth
on Schedule 1.   2.   Variable Performance-Based Bonus

  A.   Bonus Target Available         The aggregate amount of the target bonus
available for all participants is $475,000 (the “Bonus Target”).

 



--------------------------------------------------------------------------------



 



  B.   Bonus Target Calculation         The aggregate amount of the Bonus Target
payable to all participants will equal the sum of components for revenue, pro
forma operating income, and strategic initiatives and goals, each as described
below.

  •   Revenue Component: Forty percent of the Bonus Target ($190,000) will
consist of a component based on revenue recognized in 2010 in accordance with
U.S. generally accepted accounting principles (“U.S. GAAP”). The revenue
component of the Bonus Target will be earned on an annual basis and will be
computed in accordance with a schedule approved by the Compensation Committee,
which schedule shall provide that the revenue component of the Bonus Target will
be payable in full if and only if revenue for 2010 equals or exceeds the amount
of revenue reflected in SoundBite’s operating plan for 2010 (as approved by the
Board of Directors, the “Operating Plan”).     •   Pro Forma Operating Income
Component: Thirty percent of the Bonus Target ($142,500) will consist of a
component based on pro forma operating income for 2010. For these purposes, “pro
forma operating income” shall be defined as operating income determined in
accordance with U.S. GAAP, plus (a) the total amount of expense recorded in
accordance with Statement of Financial Accounting Standards No. 123 (revised
2004), (b) the total amount of amortization of intangibles recorded in
accordance with U.S. GAAP and (c) the total amount of expense recorded in
accordance with U.S. GAAP as a result of the pro forma operating income
component of the Bonus Target as provided under this Plan. The pro forma
operating income component of the Bonus Target will be earned on an annual basis
and will be computed in accordance with a schedule approved by the Compensation
Committee, which schedule shall provide that the pro forma operating income
component of the Bonus Target will be payable in full if and only if pro forma
operating income for 2010 equals or exceeds the amount of operating income
reflected in the Operating Plan plus $142,500 (the amount of the pro forma
operating income component of the Bonus Target).     •   Strategic Initiatives
and Goals Component: The participants have been provided with group strategic
initiatives and goals in order to align the interests of senior management and
to build a more cohesive management team. Thirty percent of the Bonus Target
($142,500) will consist of a component based on strategic initiatives and goals
to be approved by the Compensation Committee.

      The Compensation Committee will have full discretion to evaluate and
determine the extent to which each of the revenue, pro forma operating income,
and strategic initiatives and goals components of the Bonus Target has been
satisfied for 2010, consistent with the measurement criteria set forth in, or
pursuant to, this Plan.

  C.   Allocation and Payment of Bonus Target         The Bonus Target will be
allocated among the participants in accordance with the percentages set forth
under “Bonus Target—%” on Schedule 1. Payment of the Bonus Target amounts to the
several participants will be due within 30 days after the later of (i) the
issuance by SoundBite’s independent registered public accounting firm of an
audit report with respect to SoundBite’s consolidated financial statements for
2010 and (ii) the determination and approval by the Compensation Committee of
the Bonus Target payable under this Plan.

Page 2 of 2



--------------------------------------------------------------------------------



 



Schedule 1
Base Salaries and Bonus Target Allocations

                                              Bonus Target   Name   Title   Base
Salary     $     %  
James A. Milton
  President and Chief Executive Officer   $ 330,000     $ 175,000       36.84 %
Robert C. Leahy
  Chief Operating Officer and Chief Financial Officer     250,000       110,000
      23.16  
Timothy R. Segall
  Chief Technology Officer     235,000       75,000       15.79  
Mark D. Friedman
  Chief Marketing and Business Development Officer     235,000       75,000    
  15.79  
Jeffrey J. Struzenski
  Executive Vice President, Worldwide Sales & Client                        
 
  Management     230,000       40,000       8.42  
 
                       
Totals
              $ 475,000       100.00 %
 
                       

Page 1-1

 